905 F.2d 1528Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse E. BOYER, Sr., Plaintiff-Appellant,v.T.E. CAMPBELL, Officer;  D.M. Groves, Officer;  Robert E.Miller, Magistrate;  Charleston County PoliceDepartment;  Arvid Lesemann, Jr.,Attorney;  Thomas E. Lynn,Prosecutor,Defendants-Appellees.
No. 89-1831.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 16, 1990.Rehearing and Rehearing In Banc Denied June 25, 1990.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Falcon B. Hawkins, District Judge.  (C/A No. 87-1637-2-8)
Jesse E. Boyer, Sr., appellant pro se.
James Albert Stuckey, Jr., Stuckey & Kobrovsky, Charleston, S.C., for appellees.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Jesse E. Boyer, Sr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Boyer v. Campbell, CA-87-1637-2-8 (D.S.C. Oct. 18, 1989).  Appellant's motions relating to the handling and content of particular tapes and transcripts are denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.